 



Exhibit 10.122
LOCAL MARKETING AGREEMENT
     THIS LOCAL MARKETING AGREEMENT (“Agreement”), made as of this 1st day of
January, 2008, by and between South Broadcasting System, Inc., a Delaware
corporation (“Licensor”) and Spanish Broadcasting System, Inc., a Delaware
corporation (“Licensee” or “Programmer”).
     WHEREAS, Licensor owns and operations Radio Station 106.3 WZMQ-FM, Key
Largo, Florida, Facility ID #61646, (the “Station”), pursuant to authorizations
issued by the Federal Communications Commission (“FCC”).
     WHEREAS, the Programmer wishes to broker from Licensor time on the Station
to provide programming that is in conformity with Station’s policies and
procedures, FCC policies for time brokerage arrangements, and the provisions
hereof.
     WHEREAS, Programmer agrees to broker time on the Station in order to
broadcast such programming of its selection that is in conformity with all
rules, regulations and policies of the FCC, subject to Licensor’s full authority
to manage and control the operation of the Station.
     WHEREAS, Programmer and Licensor agree to cooperate to make this Agreement
work to the benefit of the public and both parties and as contemplated in this
Agreement.
     NOW, THEREFORE, in consideration of the above recitals and mutual promises
and covenants contained herein, the parties, intending to be legally bound,
agree as follows:
SECTION 1. STATION AIR TIME AND SALE OF TIME
          1.1 Representations. Both Programmer and Licensor represent that they
are legally qualified, empowered and able to enter into this Agreement and that
the execution, delivery and performance hereof shall not constitute a breach or
violation of any material agreement, contract or other obligation to which
either party is subject or by which it is bound.
          1.2 Effective Date; Term. The effective date of this Agreement shall
be January 1, 2008 (“Effective Date”). This Agreement shall continue in full
force and effect for an initial term ending on December 31, 2008 (the “Initial
Term”), unless otherwise extended or terminated as set forth herein. Programmer
shall have the absolute right at its sole discretion to extend the Initial Term
for three years (the “Option Term”) by providing Licensor written notice of its
intent to exercise its option to renew at least 120 days prior to the expiration
of the Initial Term. For the period commencing 120 days prior to the expiration
of the Option Term, the parties agree to negotiate in good faith for any
subsequent extension thereof. Reference to the Term of this Agreement shall
include any extension hereof.
          1.3. Scope. During the term of this Agreement and any renewal thereof,
Licensor shall make available to Programmer broadcast time upon the Station as
set forth in this Agreement. Programmer shall deliver such programming, at its
expense, to the Station’s transmitter facilities or other authorized remote
control points as reasonably designated by Licensor and shall use Programmer’s
content, brands and logos in connection with the promotion of the Station.
Subject to Licensor’s reasonable approval, as set forth in this Agreement,

 



--------------------------------------------------------------------------------



 



Programmer shall provide programming of Programmer’s selection complete with
commercial matter, news, public service announcements and other suitable
programming (the “Programming”) to the Licensor for up to 168 hours a week,
except for: (i) downtime occasioned by routine maintenance consistent with prior
practice; (ii) between 6:00 a.m. and 7:00 a.m. on Sunday mornings and at other
times mutually agreeable to Licensor and Programmer during which time Licensor
may broadcast programming designed to address the concerns, needs and issues of
the Station’s listeners; (iii) times when Programmer’s programs are not accepted
or are preempted by Licensor in accordance with this Agreement; and (iv) times
when the Station is not broadcasting because of Force Majeure Events (as defined
below).
          1.4. Advertising and Programming Revenues. During the Initial Term,
the Option Term and any extension thereof, Programmer shall have full authority
to sell for its own account commercial time on the Station and to retain all
revenues from the sale of such advertising within the Programming it provides to
Licensor. Programmer shall be responsible for payment of the commissions due to
any national sales representative engaged by it for the purpose of selling
national advertising which is carried during the Programming it provides to
Licensor.
          1.5 Consideration. In consideration of the rights granted under this
Agreement, Programmer shall pay to Licensor certain of Licensor’s costs as
provided in Attachment I hereto.
          1.6 Licensor Representation and Warranties. Licensor represents and
warrants that Licensor owns and holds or will hold all licenses and other
permits and authorizations necessary for the operation of the Station, and such
licenses, permits and authorizations are and will be in full force and effect
throughout the term of this Agreement. There is not now pending, or to
Licensor’s best knowledge, threatened, any action by the FCC or by any other
party to revoke, cancel, suspend, refuse to renew or modify adversely any of
such licenses, permits or authorizations. Licensor is not in material violation
of any statute, ordinance, rule, regulation, policy, order or decree of any
federal, state or local entity, court or authority having jurisdiction over it
or the Station, which would have an adverse effect upon the Licensor, the
Station or upon Licensor’s ability to perform this Agreement. All reports and
applications required to be filed with the FCC or any other governmental body
have been, and during the term of this Agreement, will be filed in a timely and
complete manner. Except as provided in Section 6 hereof, during the term of this
Agreement, Licensor shall not dispose of, transfer, assign or pledge any of
licensee’s assets and properties except with the prior written consent of the
Programmer, if such action would adversely affect Licensor’s performance
hereunder or the business and operations of Licensor or the Station permitted
hereby.
          1.7 Contracts. Programmer will enter into no third-party contracts,
leases or agreements which will bind Licensor in any way except with Licensor’s
prior written approval, such approval shall not be unreasonably withheld,
conditioned or delayed.

2



--------------------------------------------------------------------------------



 



SECTION 2. OBLIGATIONS AND RIGHTS OF LICENSEE
     Programmer acknowledges and agrees and Licensor is and shall remain
responsible for operating the Station in the public interest and controlling the
day-to-day operations of the Station in conformance with its FCC licenses,
permits and authorizations. Without limiting the generality of the foregoing,
Licensor and Programming agree as follows:
          2.1 Licensor’s Absolute Right to Reject Programming. Licensor shall
have the absolute right to reject any Programming, including advertising
announcements or other material, which Licensor reasonably believes to be
unsatisfactory, unsuitable or contrary to the public interest and the
Communications Act of 1934, as amended (the “Communications Act”), or the FCC’s
rules, regulations and policies (the “Rules,” and together with the
Communications Act, the “Communications Laws”). Licensor reserves the right to
refuse to broadcast any Programming containing matter that Licensor in its sole
discretion believes is, or may be determined by the FCC or any court or other
regulatory body with authority over Licensor or the Station to be, violative of
any right of any third party or indecent, obscene or profane. Licensor may take
any other actions necessary to ensure the Station’s operation complies with the
laws of the United States, the laws of the State of Florida, the Communications
Laws (including the prohibition on unauthorized transfers of control), and the
rules, regulations and policies of other federal government authorities,
including the Federal Trade Commission and the Department of Justice. Licensor
may suspend, cancel or refuse to broadcast any portion of the Programming
pursuant to this Section 2.1 without relieving Programmer of its obligations
pursuant to Section 1.6 herof. Programmer recognizes that the Licensor has full
authority to control the operation of the Station. The parties agree that
Licensor’s authority includes, but is not limited to, the right to reject or
refuse such portions of the Programmer’s Programming. Programmer shall have the
right to change the programming supplied to Licensor and shall give Licensor at
least twenty-four (24) hours notice of substantial and material changes in such
programming.
          2.2 Licensor’s Right to Preempt Programming for Special Events and
Public Interest Programming. Licensor shall have the absolute right to preempt
Programming in order to broadcast a program deemed by Licensor, in its sole
discretion, to be of greater national, regional, or local public interest or
significance, and to use part or all of the hours of operation of the Station
for the broadcast of events of special importance. In all such cases, Licensor
will use its best efforts to give Programmer reasonable advance notice of its
intention to preempt any regularly scheduled programming. Licensor may preempt
the Programming under this Section 2.2 without relieving Programmer of its
obligations pursuant to Section 1.6 hereof.
          2.3 Licensor’s Public Service Programming. Licensor may broadcast
public service programming at the times set forth in Section 1.3 hereof and at
such other times as the parties may agree.
          2.4 Political Advertising, Public File, Etc. The parties acknowledge
that Licensor is ultimately responsible for complying with the Communications
Laws with respect to (a) the carriage of political advertisements and
programming (including, without limitation, the rights of candidates and, as
appropriate, others to equal opportunities, lowest unit charge and reasonable
access); (b) the broadcast and nature of public service programming; (c) the
maintenance of political and public inspection files and the Station’s logs;
(d) the ascertainment of issues of community concern; and (e) the preparation of
all quarterly issues/programs lists.

3



--------------------------------------------------------------------------------



 



          2.5 Maintenance and Repair of Transmission Facilities. Licensor shall
use commercially reasonable efforts to maintain the Station’s transmission
equipment and facilities, including the antennas, transmitters and transmission
lines, in good operating condition, and Licensor shall continue to contract with
local utility companies for the delivery of electrical power to the Station’s
transmitting facilities at all times in order to ensure operation of the
Station. Licensor shall undertake such repairs as are necessary to maintain
full-time operation of the Station with its maximum authorized facilities as
expeditiously as reasonably possible following the occurrence of any loss or
damage preventing such operation.
          2.6 Main Studio. Licensor shall maintain and staff the main studio for
the Station as required under the Communications Laws.
          2.7 Staffing Requirements. Licensor will be in full compliance with
the main studio staff requirements as specified by the FCC.
SECTION 3. OBLIGATIONS AND RIGHTS OF PROGRAMMER
     Programmer shall not take any action, or omit to take any action,
inconsistent with Licensor’s obligations under the Communications Laws to retain
ultimate responsibility for the programming and technical operations of the
Station. Without limiting the generality of the foregoing, Programmer agrees as
follows:
          3.1 Compliance with Laws and Station’s Policies. Programmer has
advised Licensor of the nature of its Programming. Programmer will make no
material changes in the Programming after the Effective Date without the prior
written consent of Licensor, which shall not be unreasonably withheld. All
Programming shall conform in all material respects to all applicable provisions
of the Communications Laws, all other laws or regulations applicable to the
broadcast of programming by the Station, and the programming regulations
prescribed in Schedule 3.1 hereto. At no time during the term of this Agreement
shall Programmer or its employees or agents represent, hold out, describe or
portray Programmer as the licensee of the Station.
          3.2 Cooperation with Licensor. Programmer, on behalf of Licensor,
shall furnish within the Programming all Station identification announcements
required by the Communications Laws, and shall, upon request by Licensor,
provide (a) information about Programming that is responsive to the public needs
and interests of the area served by the Station so as to assist Licensor in the
preparation of any required programming reports and (b) other information to
enable Licensor to prepare other records, reports and logs required by the FCC
or other local, state or federal governmental agencies. Programmer shall
maintain and deliver to Licensor all records and information required by the FCC
to be placed in the public inspection file of the Station pertaining to the
broadcast of political programming and advertisements, in accordance with the
provisions of Sections 73.1943 and 73.3526 of the Rules and The Bipartisan
Campaign Reform Act of 2002, and agrees that broadcasts of sponsored programming
addressing political issues or controversial subjects of public importance will
comply with the provisions of Section 73.1212 of the Rules. See Section 5.
Programmer shall cooperate with Licensor to ensure compliance with the Rules
regarding Emergency Alert System tests and alerts.

4



--------------------------------------------------------------------------------



 



          3.3 Payola and Plugola. Programmer shall provide to Licensor in
advance any information known to Programmer regarding any money or other
consideration which has been paid or accepted, or has been promised to be paid
or to be accepted, for the inclusion of any matter as a part of any Programming
or commercial material to be supplied to Licensor by Programmer for broadcast on
the Station, unless the party making or accepting such payment is identified in
the program as having paid for or furnished such consideration in accordance
with the Communications Laws. Commercial matter with obvious sponsorship
identification will not require disclosure beyond the sponsorship identification
contained in the commercial copy. Programmer shall at all times endeavor to
proceed in good faith to comply with the requirements of Sections 317 and 507 of
the Communications Act and the related Rules. Programmer agrees annually, or
more frequently at the request of the Licensor, to execute and provide Licensor
with a Payola Affidavit from each of its employees involved with the Station
substantially in the form attached hereto as Attachment III.
          3.4 Handling of Communications. Programmer shall provide Licensor with
the original or a copy of any correspondence from a member of the public
relating to the Programming to enable Licensor to comply with the requirements
of the Communications Laws, including those regarding the maintenance of the
public inspection file. Licensor shall not be required to receive or handle
mail, facsimiles, emails or telephone calls in connection with the Programming
unless Licensor has agreed to do so in writing. Licensor shall promptly forward
to Programmer all correspondence, payments, communications or other information
and/or documents which it receives and which relate to the Programming,
including without limitation, invoices, billing inquiries, checks, money orders,
wire transfers, or other payments for services or advertising.
          3.5 Compliance with Copyright Act. Programmer shall not broadcast any
material on the Station in violation of the Copyright Act or the rights of any
person. All music supplied by Programmer shall be (a) licensed by a music
licensing agent such as ASCAP, BMI, or SESAC; (b) in the public domain; or
(c) cleared at the source by Programmer. Licensor shall not be obligated to pay
any music licensing fees or other similar expenses required in connection with
the material broadcast by Programmer on the Station.

5



--------------------------------------------------------------------------------



 



          3.6 Programmer’s Employees. Programmer shall be responsible for the
artistic personnel and material for the production of the Programming to be
provided under this Agreement. Programmer shall employ and be responsible for
the salaries, taxes, insurance and related costs for all of its own personnel
and facilities used in fulfillment of its rights and obligations under this
Agreement.
          3.7 Programmer Responsibility to Pay Certain Expenses. In addition to
those costs referred to in Section 1.6 hereof, to the event not already covered
by Section 1.6, Programmer shall pay for all costs associated with production
and listener responses, including telephone costs, fees to ASCAP, BMI and SESAC,
any other copyright fees, and all other costs or expenses attributable to the
Programming that is delivered by Programmer for broadcast on the Station.
Programmer shall also pay all ordinary maintenance and repair costs for the
studio and studio equipment used by Programmer in the production of the
Programming. Programmer shall maintain at its expense and with reputable
insurance companies reasonably acceptable to Licensor, commercially reasonable
coverage for broadcaster’s liability insurance, worker’s compensation insurance
and commercial general liability insurance. Licensor shall be named as an
additional insured on such policies, and such policies shall not be terminable
without notice to Licensor and an opportunity to cure any default thereunder.
Programmer shall deliver to Licensor on or before the Effective Date, and
thereafter upon request, current certificates establishing that such insurance
is in effect.
          3.8 Broadcast Station Programming Policy Statement. Licensor has
adopted and will enforce a Broadcast Station Programming Policy Statement (the
“Policy Statement”), a copy of which appears as Attachment II hereto and which
may be amended in a reasonable manner from time to time by Licensor upon notice
to Programmer. Programmer agrees and covenants to comply in all material
respects with the Policy Statement, to all rules and regulations of the FCC, and
to all changes subsequently made by Licensor or the FCC. Programmer shall
furnish or cause to be furnished the artistic personnel and material for the
programming as provided by this Agreement and all programming shall be prepared
and presented in conformity with the rules, regulations and policies of the FCC
and with the Policy Statement set forth in Attachment II hereto. All advertising
spots and promotional material or announcements shall comply with applicable
federal, state and local regulations and policies and shall be produced in
accordance with quality standards established by Programmer. If Licensor
reasonably determines that a programming supplied by Programmer is
unsatisfactory or unsuitable or contrary to the public interest, or does not
comply with the Policy Statement it may, upon prior written notice to
Programmer, suspend or cancel such programming without liability to Programmer.
Licensor will use all reasonable efforts to provide such written notice to
Programmer prior to the suspension or cancellation of such programming.
          3.9 Cooperation on Programming. Licensor shall, on a regular basis,
cooperate with Programmer to assess the issues of concern to its community and
address those issues in its public service programming. Programmer, in
cooperation with Licensor, will endeavor to ensure that programming responsive
to the needs and interests of the community of license and surrounding area is
broadcast, in compliance with applicable FCC requirements. Licensor will
describe those issues and the programming that is broadcast in response to those
issues and place issues/programs lists in the Station’s public inspection files
as required by FCC rules. Further, Licensor may request, and Programmer shall
provide, information concerning such of Programmer’s programming as is
responsive to community issues so as to assist Licensor in the satisfaction of
its public service programming obligations.

6



--------------------------------------------------------------------------------



 



SECTION 4. INDEMNIFICATION
          4.1 Programmer’s Indemnification. Programmer shall indemnify and hold
harmless Licensor from and against any and all claims, losses, costs,
liabilities, damages, forfeitures and expenses (including reasonable legal fees
and other expenses incidental thereto) of every kind, nature and description
(collectively, “Damages”) resulting from (i) Programmer’s breach of any
representation, warranty, covenant or agreement contained in this Agreement, or
(ii) any action taken by Programmer or its employees and agents with respect to
the Station, or any failure by Programmer or its employees and agents to take
any action with respect to the Station, including, without limitation, Damages
relating to violations of the Communications Laws, libel, slander, defamation,
invasion of privacy, copyright, trademark or other claims relating to
Programming provided by Programmer and Programmer’s broadcast and brokerage of
time on the Station.
          4.2 Licensor’s Indemnification. Licensor shall indemnify and hold
harmless Programmer from and against any and all claims, losses, consents,
liabilities, damages, FCC forfeitures and expenses (including reasonable legal
fees and other expenses incidental thereto) of every kind, nature and
description, arising out of Licensor’s operations and broadcasts to the extent
permitted by law and any action taken by the Licensor or its employees and
agents with respect to the Station, or any failure by Licensor or its employees
and agents to take any action with respect to the Station.
          4.3 Limitation. Neither Licensor nor Programmer shall be entitled to
indemnification pursuant to this section unless such claim for indemnification
is asserted in writing delivered to the other party.
          4.4 Challenge. If this Agreement is challenged at the FCC, whether or
not in connection with the Station’s license renewal applications, counsel for
the Licensor and counsel for the Programmer shall jointly defend the Agreement
and the parties’ performance thereunder throughout all FCC proceedings at the
sole expense of the Programmer. If portions of this Agreement do not receive the
approval of the FCC Staff, then the parties shall amend the Agreement as
necessary to satisfy the FCC Staff s concerns or, at Programmer’s option and
expense, seek reversal of the Staff s decision and approval from the full FCC or
appeal the decision in the appropriate federal court.
SECTION 5. ACCESS TO BROKER MATERIALS AND CORRESPONDENCE
          5.1 Political Advertising. Programmer shall cooperate with Licensor to
assist Licensor in complying with all Rules regarding political broadcasting.
Licensor shall promptly supply to Programmer, and Programmer shall promptly
supply to Licensor, such information, including all inquiries concerning the
broadcast of political advertising, as may be necessary to comply with the
Rules, including the lowest unit rate, equal opportunities, reasonable access,

7



--------------------------------------------------------------------------------



 



political file and related requirements of federal law. Licensor, in
consultation with Programmer, shall develop a statement which discloses its
political broadcasting policies to political candidates, and Programmer shall
follow those policies and rates in the sale of political programming and
advertising. In the event that Programmer fails to satisfy the political
broadcasting requirements under the Communication Laws and such failure inhibits
Licensor in its compliance with the political broadcasting requirements of the
FCC, then to the extent reasonably necessary to assure such compliance,
Programmer shall release broadcast time and/or advertising availabilities to
Licensor at no cost to Licensor; provided, however, that all revenues realized
by Licensor as a result of such a release of advertising time shall be
immediately paid to Programmer.
SECTION 6. RIGHT OF FIRST NEGOTIATION AND REFUSAL
          6.1 Right of First Negotiation. In the event that Licensor, or any of
its assignees intends to sell, transfer, convey or dispose, including
dispositions by merger or consolidation the assets or stock of the Station (a
“Transfer”), to a third party after the date hereof, Licensor shall notify
Programmer of such intention and thereafter permit Programmer to negotiate with
Licensor in good faith for a period of at least ten (10) business days following
the notice described above (the “Negotiation Period”). During the Negotiation
Period, Licensor shall not Transfer to, or negotiate for the Transfer of the
Station with, any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, or limited
liability company (including any subdivision or ongoing business of any such
entity) (“Person”). Upon the expiration of the Negotiation Period, but subject
to Section 6.2 below, the Licensor shall be free to Transfer and negotiate for
the Transfer of the Station for a period of one year from the expiration of the
Negotiation Period to any Person at a price and upon terms and conditions
mutually agreeable to Licensor and such Person. Such one-year period shall be
extended until the consummation of the Transfer if a binding agreement for such
Transfer is entered into during the one-year period, but the consummation of
such transfer occurs after the termination of the one-year period.
          6.2 Right of First Refusal to Match Competing Offer. In the event that
Licensor or any of its assignees receive at any time, a bona fide offer from a
third party to purchase the Station, then Programmer shall have the right of
first refusal to match and/or exceed the terms of any offer to acquire the
Station by any third party prior to Licensor entering into a definitive Transfer
agreement with respect to the Station. For the purpose of this paragraph, “right
of first refusal” shall mean that prior to entering into any Transfer agreement
with a third party, Licensor shall provide Programmer with a copy of such offer,
which Licensor is then prepared to accept from such third party, and Programmer
shall have the right, within ten (10) business days of such notice, to offer to
agree in writing to acquire the Station on economic terms and conditions equal
or superior to those offered to Licensor, in which event Licensor shall enter
into a Transfer agreement with Programmer on such terms and conditions. If
Programmer does not offer to agree to enter into such a Transfer agreement
within a ten (10) business day period, then Licensor shall be free to accept
such offer and enter into an agreement with the third party on the such terms
and conditions.

8



--------------------------------------------------------------------------------



 



SECTION 7. TERMINATION AND REMEDIES UPON DEFAULT
          7.1 Termination by Licensor. In addition to other remedies available
at law or equity, this Agreement may be terminated as set forth below by
Licensor by written notice to Programmer if Licensor is not then in material
default or breach hereof, upon the occurrence of any of the following:
               (a) subject to Section 8.12, this Agreement is declared invalid
or illegal in whole or substantial part by an order or decree of an
administrative agency or court of competent jurisdiction and such order or
decree has become final and no longer subject to further administrative or
judicial review;
               (b) Programmer is in material breach of its obligations hereunder
and has failed to cure such breach within thirty (30) days of notice from
Licensor;
               (c) after the first anniversary of the Effective Date and subject
to Section 6, Licensor shall have the option to terminate this Agreement,
provided Licensor pays Programmer an early termination fee equal to the lesser
of (i) 5% of the aggregate purchase price of the Station pursuant to a
definitive Transfer agreement and (ii) $1,000,000; and
               (d) there has been a material change in the Rules, that would
cause this Agreement to be in violation thereof and such change is in effect and
not the subject of an appeal or further administrative review and this Agreement
cannot be amended, in a manner acceptable to Programmer and Licensor, to remove
and/or eliminate the violation.
          7.2 Termination by Programmer. In addition to other remedies available
at law or equity, this Agreement may be terminated as set forth below by
Programmer by written notice to Licensor if Programmer is not then in material
default or breach hereof, upon the occurrence of any of the following:
               (a) subject to Section 8.12, this Agreement is declared invalid
or illegal in whole or substantial part by an order or decree of an
administrative agency or court of competent jurisdiction and such order or
decree has become final and no longer subject to further administrative or
judicial review;
               (b) Licensor is in material breach of its obligations hereunder
and has failed to cure such breach within thirty (30) days of notice from
Programmer;
               (c) within 180 days after written notice to Licensor given at any
time after the first anniversary of the Effective Date; and
               (d) there has been a material change in the Rules, that would
cause this Agreement to be in violation thereof and such change is in effect and
not the subject of an appeal or further administrative review and this Agreement
cannot be reformed, in a manner acceptable to Programmer and Licensor, to remove
and/or eliminate the violation.

9



--------------------------------------------------------------------------------



 



          7.3 Force Majeure. Any failure or impairment of the Station’s
facilities or any delay or interruption in the broadcast of the Programming, or
failure at any time to furnish facilities, in whole or in part, for
broadcasting, due to Acts of God, strikes, lockouts, material or labor
restrictions by any governmental authority, civil riot, floods and any other
cause not reasonably within the control of Licensor (collectively, “Force
Majeure Events”), or for power reductions necessitated for maintenance of the
Station or for maintenance of other Stations located on the tower from which the
Station will be broadcasting, shall not constitute a breach of this Agreement
and Licensor will not be liable to Programmer for reimbursement or reduction of
the consideration owed to Licensor.
          7.4 Other Agreements. During the term of this Agreement, Licensor will
not enter into any other time brokerage, program provision, local management or
similar agreement with any third party.
SECTION 8. MISCELLANEOUS
          8.1 Right to Assign. Neither this Agreement nor any of the rights,
interests or obligations of Licensor hereunder shall be assigned, encumbered,
hypothecated or otherwise transferred without the prior written consent of
Licensor, which may be withheld at Licensor’s absolute discretion.
          8.2 Call Letters. Upon request of Programmer and at Programmer’s
expense and subject to the consent of the Licensor, Licensor may apply to the
FCC for authority to change the call letters of the Station (with the consent of
the FCC) to such call letters that Programmer shall reasonably designate.
Licensor must coordinate with Programmer any proposed changes to the call
letters of the Station before taking any action to change such letters.
          8.3 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. Faxed copies of the Agreement and
faxed signature pages shall be binding and effective as to all parties and may
be used in lieu of the original Agreement, and, in particular, in lieu of
original signatures, for any purpose whatsoever.
          8.4 Entire Agreement. This Agreement, and the schedules and
attachments hereto, embody the entire agreement and understanding of the parties
hereto and supersede any and all prior agreements, arrangements and
understandings relating to the matters provided for herein.
          8.5 Amendment, Modification or Waiver. No amendment, modification or
waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the parties hereto, and any such waiver shall be effective
only in the specific instance and for the purpose for which such waiver was
given.
          8.6 No Waiver; Remedies Cumulative. No failure or delay on the part of
Licensor or Programmer in exercising any right or power under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the parties
to this Agreement are cumulative and are not exclusive of any right or remedies
which either may otherwise have.

10



--------------------------------------------------------------------------------



 



          8.7 Taxes. Licensor and Programmer shall each pay its own ad valorem
taxes, if any, which may be assessed on such party’s respective personal
property for the periods that such items are owned by such party. Programmer
shall pay all taxes, if any, to which the consideration specified in Section 1.6
herein is subject, provided that Licensor is responsible for payment of its own
income taxes.
          8.8 Certification. Licensee, by the signature of its authorized
representative to this Agreement, certifies that it maintains and it will
continue to maintain ultimate control over the station’s facilities, including
specifically ultimate control over the station’s finances, personnel and
programming as provided herein. Programmer, by the signature of its authorized
representative to this Agreement, certifies that the arrangement complies with
the provisions of § 73.3555 of the Commission’s Rules, 47 C.F.R. § 73.3555.
          8.9 Attorneys’ Fees. In the event of any dispute between the parties
to this Agreement, Licensor or Programmer, as the case may be, shall reimburse
the prevailing party for its reasonable attorneys’ fees and other costs incurred
in enforcing its rights or exercising its remedies under this Agreement. Such
right of reimbursement shall be in addition to any other right or remedy that
the prevailing party may have under this Agreement.
          8.10 Headings. The headings are for convenience only and will not
control or affect the meaning or construction of the provisions of this
Agreement.
          8.11 Notices. All notices, demands and requests required or permitted
to be given under the provisions of this Agreement shall be (i) in writing,
(ii) delivered by personal delivery, or sent by commercial delivery service or
certified mail, return receipt requested, (iii) deemed to have been given on the
date telecopied with receipt confirmed, the date of personal delivery, or the
date set forth in the records of the delivery service or on the return receipt,
and (iv) addressed as follows:

         
 
  To Programmer:   Mr. Raul Alarcon, Jr.
 
      Spanish Broadcasting System, Inc.
 
      2601 South Bayshore Drive, PHII
 
      Coconut Grove, Florida 33133
 
      Telephone: (305) 441-6901
 
       
 
  Copy to:   Melanie Montenegro, Esq.
 
      Spanish Broadcasting System, Inc.
 
      2601 South Bayshore Drive, PHII
 
      Coconut Grove, Florida 33133
 
      Telephone: (305) 441-6901

11



--------------------------------------------------------------------------------



 



         
 
       
 
  To Licensor:   Mr. Raul Alarcon, Sr.
 
      c/o South Broadcasting System, Inc.
 
      2601 South Bayshore Drive, PHII
 
      Coconut Grove, Florida 33133
 
      Telephone: (305) 441-6901
 
       
 
  Copy to:   Barry A. Friedman, Esq.
 
      Thompson Hine, LLP
 
      1920 N Street, N.W.
 
      Suite 800
 
      Washington, D.C. 20036
 
      Telephone: (202) 331-8800

or to any such other or additional persons and addresses as the parties may from
time to time designate in a writing delivered in accordance with this
Section 8.11.
          8.12 Severability. If any provision of this Agreement or the
application thereof to any person or circumstances shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law. In the
event that the FCC alters or modifies its Rules in a fashion which would raise
substantial and material question as to the validity of any provision of this
Agreement, the parties hereto shall negotiate in good faith to revise any such
provision of this Agreement with a view toward assuring compliance with all then
existing Rules which may be applicable, while attempting to preserve, as closely
as possible, the intent of the parties as embodied in the provision of this
Agreement which is to be so modified.
          8.13 Governing Law. The obligations of Licensor and Programmer are
subject to applicable federal, state and local law, rules and regulations,
including, but not limited to, the Communications. The construction and
performance of the Agreement will be governed by the laws of the State of
Florida.
          8.14 Specific Performance. The parties recognize that in the event
Licensor should refuse to perform under the provisions of this Agreement,
monetary damages alone will not be adequate. In the event that Programmer is not
itself in material default or breach of this Agreement, Programmer shall
therefore be entitled to obtain specific performance of all terms of this
Agreement. In the event of any action to enforce this Agreement, Licensor hereby
waives the defense that there is an adequate remedy at law. Licensor shall also
have the right to obtain specific performance of all the terms of this
Agreement.
          8.15 Arbitration. Except as provided in Section 8.14, any dispute
arising out of or related to this Agreement that Licensor and Programmer are
unable to resolve by themselves shall be settled by arbitration in Florida by a
panel of three arbitrators. Licensor and Programmer shall each designate one
disinterested arbitrator and the two arbitrators designated shall select the
third arbitrator. The persons selected as arbitrators need not be professional
arbitrators, and persons such as lawyers, accountants and bankers shall be
acceptable. Before

12



--------------------------------------------------------------------------------



 



undertaking to resolve a dispute, each arbitrator shall be duly sworn faithfully
and fairly to hear and examine the matters in controversy and to make a just
award according to the best of his or her understanding. The arbitration hearing
shall be conducted in accordance with the commercial arbitration rules of the
American Arbitration Association. The written decision of a majority of the
arbitrators shall be final and binding on Licensor and Programmer. The costs and
expenses of the arbitration proceeding shall be assessed between Licensor and
Programmer in a manner to be decided by a majority of the arbitrators, and the
assessment shall be set forth in the decision and award of the arbitrators.
Judgment on the award, if it is not paid within thirty days, may be entered in
any court having jurisdiction over the matter. No action at law or in equity
based upon any claim arising out of or related to this Agreement shall be
instituted in any court by Licensor or Programmer against the other except:
(i) an action to compel arbitration pursuant to this Section; (ii) an action to
enforce the award of the arbitration panel rendered in accordance with this
Section; or (iii) a suit for specific performance pursuant to Section 8.14.
          8.16 No Joint Venture or Joint Venture. This Agreement is not intended
to be and shall not be construed as a partnership or joint venture agreement
between the parties. Except as otherwise specifically provided in this
Agreement, no party to this Agreement shall be authorized to act as agent of or
otherwise represent any other party to this Agreement.
          8.17 Benefit and Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
[SIGNATURES ON PAGE IMMEDIATELY FOLLOWING]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

          LICENSOR:     SOUTH BROADCASTING SYSTEM, INC.
      By: /s/  Raúl Alarcón, Sr. 


      Name:   Raul Alarcon, Sr.        Title:   President     

          PROGRAMMER:     SPANISH BROADCASTING SYSTEM, INC.
      By: /s/  Joseph A. García 


      Name:   Joseph A. Garcia        Title:   Chief Financial Officer     

14